Order granting in part and denying in part defendant’s motion to vacate the notice of examination of the defendant before trial modified on the law by striking out the fifth ordering paragraph and inserting in place thereof a paragraph providing as follows: (a) that the motion to eliminate items 15, 17, 18, 19, 25, 26, and 34 be denied; (b) that the motion to eliminate item 14 be denied as to the first sentence and granted as to the remainder of said item; (c) that the motion to eliminate item 27 be denied as to the first clause thereof, beginning with the word “ Authority ” and ending with “ Corporation,” and be granted as to the remainder of said item; (d) that the motion to eliminate item 32 be denied as to that part of the item beginning with the word “ Enumeration ” and ending with “ time,” and granted as to the remainder of said item; and (e) that the motion to eliminate be granted as to items 12, 16, 20, 22, 23, 24, 28, 29, 30, 31, 33, 35 and 36. As thus modified, the order, in so far as appealed from, is affirmed, without costs. In view of the allegations in the pleadings and the statements in the affidavits, the items should have been allowed as indicated above. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.